When an action is tried by the court, without a jury, it cannot be referred to the General Term for its decision, primarily, of any question of fact or of law.The only mode of obtaining a review of any decision on such a trial, whether made during its progress or at its close, is by an appeal under § 348 of the Code. In many of the practice cases reported in this volume only the points decided are published. This course is generally pursued in respect to cases already reported in Howard’s or Abbott’s Practice Reports. It is believed that, in respect to such cases, the profession will prefer a correct statement of the matters decided, with a reference to the volume in which they have been reported, to a re-publication of the cases at length in the reports of this court, as the profession generally take the Practice Reports, and a duplicate of such cases can be of no great service. This course will enable the reader of the Reports of the Superior Court to ascertain from them its decisions on questions of practice, and to find the reasons for such decisions when he may desire to examine them, and will leave more space for cases of more permanent interest.—J. S. B.